UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA
                                                                                                   FILED
                                                                                                     NOV - 3 26m
                                                         )                                     Clerk, U.S. District &Bankruptcy
                                                         )                                    Courts for the District of Columbia
           Karen F. Long,
                                                         )
                  Plaintiff,                             )
                                                         )
                          v.                             )
                                                         )
                                                                  Civil Action No.       10 1885
           Raul M. Gozalez,                              )
                                                         )
                  Defendant.                             )
                                                         )


                                              MEMORANDUM OPINION

                  This matter is before the Court on its initial review of plaintiff s pro se complaint and

           application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

           application and dismiss the case because the complaint fails to meet the minimal pleading

           requirements of Rule 8(a) of the Federal Rules of Civil Procedure and is frivolous.

                  Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

           656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

           complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

           [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

           Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937,1950 (2009); Ciralsky v. CIA, 355

           F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

           notice of the claim being asserted so that they can prepare a responsive answer and an adequate

           defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

           F.R.D. 497,498 (D.D.C. 1977).




      /'
;(1
        Plaintiff, a resident of Ox on Hill, Maryland, sues "Raul M. Gozalez, Secretary of DOJ"

but for what conduct is unknown. The complaint, consisting of incoherent scribble, fails to

provide any notice of a claim and is simply frivolous.] A separate Order of dismissal

accompanies this Memorandum Opinion.